Title: To George Washington from David Humphreys, 30 June 1794
From: Humphreys, David
To: Washington, George


               (Secret & confidential)
               My dear Sir.Lisbon June 30th 1794.
               Before this shall arrive, you will probably have received information from Mr Pinckney, that a new Treaty has some time since been concluded in London, between G. Britain & Portugal. I
                  
                  knew that such a measure was attempted a year ago by the British Minister here, without effect. The above-mentioned Treaty, negociated by Lord Grenville & Don John de Almeida (the Portuguese Minister in London) must have been known in London much sooner than here, for it was not until yesterday that I could obtain a sight of it.
               The Treaty in question, is not in name offensive & defensive, although it is nearly so in reality. For this purpose, it required little more than to renew the different clauses which are to be found in the ancient Treaties between the two nations. But there are some articles expressed in terms so offensive to the existing Government of France, as to give sufficient ground for the declaration of war on their part, whensoever the policy of that Country shall decide, that it will be more convenient to be in hostility than at peace with Portugal.
               At a time when so many contingencies may prevent letters from reaching their destination, it might be imprudent, if not unprofitable, to speak largely of the Partizans of G. Britain in this Country, or the particular influence by which this negociation was carried on. Suffice it to say, that It occasioned warm debates in council when concluded; that the Minister of Marine by whose nephew it was negotiated was the great supporter of it; that he is the strongest advocate for a connection with G. Britain & [being] very old can not live long; that the more liberal part of the nation & particularly the youth <illegible> at that humiliationg connection. The prince observe principal part of the Ministry seem not to have firmness enough to resist measures which they do not fully approve. If Great B. meets with bad success Portugal will shew its strong hatred: If not, it negitive become more a province than it has been.
               If this Treaty should result in a war it would be generally considered here as the most disadvantageous event which could happen to the Country The usual System of procrastination, indecision, & postponing has on former occasions been of infinite use in keeping the nation out of war. They grew rich during the American war. Their prosperity has been continually encreasing during the present war.
               Two days ago, I had an interview with the Secry of State for foreign affairs—In the course of conversation he told me, that the Court of London was satisfied with what this Court had
                  
                  done interrupting the Truce with Algiers.  Upon my putting him in mind of my Memorial of the 8th of March, he said, that circumstances had hitherto prevented an answer from being given, that the Chev[alie]r Freire had actually (after much difficulty) engaged a vessel to carry him to the U.S., that after having in consequence of his arrival had some preliminary informations, he (the Minister of State) should be very ready & happy to take the subject up, and that, in the mean time, he could assure me of the good dispositions & sincere desires of his Court to meet those of the U.S. in strengthening the ties & forming the most friendly connections between the two Countries.  I report nearly the expressions, in order, that, by comparing facts & observations a judgment may be formed.
               To day or to morrow, a Portuguese fleet of four Ships of the Line, one frigate & two Brigs is to sail, destiny unknown, but probably part or all for England.
               Admiral Melvil with the Dutch fleet is still here waiting for orders.
               I entreat you will be persuaded, that I shall use my utmost endeavours to comply with your wishes as expressed in the letter of the Secry of State of May 10th.  With the purest sentiments of veneration & esteem, I have the honour to be, My dear Sir Your most faithful friend & devoted Servant
               
                  D. Humphreys
               
               
                  N.B. The Cypher is that which was received by Mr Barclay at Cadiz Decr 24. 1792. That is, the Cypher for Algerine Affairs.  One of your Secretaries, by borrowing the Key or Counterpart from Mr Randolph, can readily decypher the figures. I should have addressed that part to the Secry of State, but that by being deposited in his office it might be open to the inspection of many.
               
            